—In a proceeding pursuant to CPLR 7510 to confirm an arbitration award, Sari M. Friedman appeals from a judgment of the Supreme Court, Nassau County (Davis, J.), entered November 12, 2001, which, inter alia, confirmed an arbitrator’s award. The notice of appeal from an order of the same court, dated October 12, 2001, is deemed to be a premature notice of appeal from the judgment (seé CPLR 5520 [c]).
Ordered that on the court’s own motion, Leonard Carinci, the Preliminary Executor of the Estate of Peggy Carinci, also known as Peggy Gazawi-Carinci, is substituted as the respondent in the place and stead of the deceased Peggy Gazawi; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
Contrary to the appellant’s contention, the arbitration award was properly confirmed, as there was no evidence that it was affected by any of the factors listed under CPLR 7511 (see Matter of Silverman [Benmor Coats], 61 NY2d 299; Matter of Burns v Goldsweig, 242 AD2d 715). Moreover, the award had a rational basis and was supported by the record (see Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214, 223).
The appellant’s remaining contentions are without merit. Krausman, J.P., McGinity, Schmidt and Mastro, JJ., concur.